Citation Nr: 1447365	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-37 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a neck disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of that hearing is associated with the file.

The Board remanded the Veteran's claim in August 2013 for additional development of the evidence.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any additional delay, a remand is necessary for another VA examination, which adequately addresses the Veteran's lay statements of his symptoms.  

Service treatment records are negative for complaints or treatment for neck pain.

In an October 2007 VA treatment record, a radiograph report gave an impression of degenerative disc changes with central canal and neural foraminal stenosis at C5-C6 and C6-C7, and mild neurologic impingement bilaterally at the C4-C5 disc space.

In a February 2008 VA treatment note, the Veteran complained of chronic neck pain that radiated into severe right arm pain that affected his work.  The Veteran was diagnosed with neck pain and a cervical spine radiograph report gave an impression of no acute fracture of subluxation of C1 through C7, with continued clinical suspicion of fracture, and degenerative change, most prominent at C5-C6 with disc space narrowing, sclerosis, and anterior osteophyte formation.  An April 2008 VA treatment note observed posture within functional limits, with decreased cervical lordosis, bilaterally shoulders were elevated slightly, cervical paraspinals were tender to palpation, upper traps, right upper back and throughout right upper extremity and that the Veteran complained of pain with even light touch.  The Veteran's cervical range of motion was untestable secondary to pain, the right upper extremity was 4/5 strength due to pain, and the Veteran described the pain as constant, without alleviation during rest or activity.

Private treatment records dating from April 2008 to July 2008 from Dr. J.D. indicate the Veteran had diagnoses of cervical radiculopathy and spondylosis prior to a C5-C6 and C6-C7 anterior cervical discectomy and fusion.  A July 2008 treatment note by Dr. J.D. assessed improved radiculopathy status post cervical discectomy and fusion at C5-C7 with anterior metallic plates and no subluxation due to reports of no longer having pain radiating down the right upper extremity.  

An October 2008 VA radiology report noted a prior anterior cervical disc fusion, no acute fracture or dislocation, normal bony mineralization pattern, intact disc spaces, mild degenerative changes, unremarkable soft tissues, and no radiopaque foreign matter and gave an impression of normal thoracic spine for age.

At a January 2011 Board hearing, the Veteran testified that he felt a click or pop in his neck while running drills in the military and was treated at a hospital with ointment, given light duty, and told not to run.  The Veteran stated that he had neck problems a few more times while in service and neck pain since 1977, with varying levels of pain ever since.  The Veteran noted that his private physician, Dr. J.D. told him the neck condition that resulted in his 2008 surgery had been going on for a very long time.

Pursuant to an August 2013 Board remand, the Veteran was afforded a VA examination in September 2013.  The Veteran reported that a twitch in his neck that occurred twice while running in service that was treated on each occasion with an ointment and light duty.  He reported that his right arm grew smaller and numb so he visited a chiropractor after discharge.  The Veteran reported current symptoms of flare-ups with functional limitations of less movement than normal, pain on movement, localized tenderness, and radiculopathy with moderate numbness in the right upper extremity related to C7 nerve roots, which the VA examiner determined caused limitations on the Veteran's functional use during flare-ups or upon repetitive use.  The VA examiner also found evidence of intervertebral disc syndrome with no incapacitating episodes.  The VA examiner opined that the Veteran's neck disability was less likely than not incurred in or caused by the claimed in-service injury event or illness because no record was found of a cervical spine condition during his period of active service.

The Board finds that the August 2013 VA examiner failed to provide an adequately supported rationale for the opinion that the Veteran's neck disability was not related to service because it failed to consider competent lay statements by the Veteran.  See 38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the VA examiner failed to comment on the Veteran's January 2011 Board testimony and September 2013 statements to the examiner indicating that the Veteran experienced in-service neck pain that continued ever since.  Thus, the Veteran must be afforded a new VA examination to assess the current nature and etiology of his neck disability.

In addition, the August 2013 Board remand directed the RO or the AMC to review the Veteran's electronic records to determine if additional development was warranted in response to the Veteran's assertions that his neck disability was related to exposure to toxins in the water while he was stationed at Camp Lejeune,
North Carolina.  To date, there is no indication that the RO or the AMC has complied with this directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the RO or the AMC must indicate whether any additional action is warranted.

Finally, the Board notes that it is VA's duty to assist the Veteran in obtaining treatment records relevant to his claim.  38 C.F.R. § 3.159(c)(1)-(2) (2013).  The Veteran's most recent VA records available for the Board's review are dated in January 2012.  On remand, ongoing, non-duplicative records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include VA medical records from January 2012 to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2. Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any and all neck disabilities present during the period of the claim.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his lay assertions.

Based on the review of the Veteran's pertinent history and examination results, the examiner should provide an opinion with respect to each neck disability present during the period of the claim, to include degenerative disc disease with radiculopathy, status post surgical fusion.  The examiner is directed to provide an opinion and rationale as to whether it is at least as likely as not (50 percent likelihood or greater) each disorder began in service or is otherwise etiologically related to any in-service disease, event or injury.

The examiner is directed to specifically comment on the Veteran's lay assertions from a January 2011 hearing transcript regarding the onset and continuity of symptoms in service that have continued since.

3. The Veteran must be advised of the importance of reporting to any scheduled VA examinations, pursuant to 38 C.F.R. § 3.655 (2013).  A copy of all notification letters sent to the Veteran must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable. 

4. Review the claims file and indicate whether additional development or adjudication action is warranted in light of the Veteran's assertions of exposure to toxins in the water while he was stationed at Camp Lejeune, North Carolina.  See VA Fast Letter 11-03.

5. Once the above-requested development has been completed, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided with an appropriate supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



